Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 1 of 21 PageID #: 356




 ZACHARY W. CARTER                   THE CITY OF NEW YORK                       CHRISINTE M. STECURA
 Corporation Counsel                                                                phone: (212) 356-3199
                                 LAW DEPARTMENT                                         fax: (212) 356-1148
                                                                                     cstecura@law.nyc.gov
                                        100 CHURCH STREET
                                        NEW YORK, N.Y. 10007

                                                               April 18, 2019
 VIA ECF
 Magistrate Judge Peggy Kuo
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:    Bhutta et. al. v. Grossman et. al.
                       No. 18-4877 (JBW) (PK)

 Your Honor:

                  The Department of Law represents Defendant New York City School
 Construction Authority (the “SCA”) in the above-referenced action. I write to join in Defendant
 Metropolitan Commercial Bank’s (“Metropolitan Bank”) April 18, 2019 letter request for a
 telephone conference, pursuant to Rule V(A)(1)(C) of Your Honor’s Individual Practice Rules,
 for all of the reasons stated in Metropolitan Bank’s letter. [Dkt. No. 46] We also join in
 Metropolitan Bank’s request for an Order compelling Plaintiffs to:

    1) make Plaintiff Shazaad Bhutta available for his deposition;

    2) produce the documents requested in Metropolitan Bank’s April 11, 2019 letter to
       Plaintiffs [Dkt. No. 46, Ex. F] and the SCA’s April 18, 2019 letter to Plaintiffs (see Ex.
       A), as well as any other documents responsive to the SCA’s Document Demands (see Ex.
       B) not produced by Plaintiffs (see Ex. C);

    3) direct Plaintiff Mohammed Bhutta to answer a question asked during his deposition as to
       whether the check issued by the SCA to Popular Contracting in 2010 was subject to
       Bhutta’s restitution obligations contained in the criminal judgment against him.
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 2 of 21 PageID #: 357




 ZACHARY W. CARTER                   THE CITY OF NEW YORK                      CHRISINTE M. STECURA
 Corporation Counsel                                                               phone: (212) 356-3199
                                 LAW DEPARTMENT                                        fax: (212) 356-1148
                                                                                    cstecura@law.nyc.gov
                                       100 CHURCH STREET
                                       NEW YORK, N.Y. 10007

               Please note that I am unavailable Friday, April 19, 2019 for a telephone
 conference with the Court but I am available during the week of April 22, 2019.



                                                     Respectfully submitted,


                                                       /s/ Christine M. Stecura
                                                     Christine M. Stecura
                                                     Senior Counsel

 cc:    Via ECF
        Dahiya Law Offices, LLC
        Karamvir Dahiya
        75 Maiden Lane, Suite 506
        New York, NY 10038
        Counsel for Plaintiffs

        Via ECF
        Robert S. Cohen
        Stephen Justin Ginsberg
        Moritt, Hock & Hamroff, LLP
        400 Garden City Plaza
        Garden City, NY 11530
        Counsel for Defendant Metropolitan Commercial Bank

        By First Class Mail
        Alan Grossman
        5 Chase Commons
        Yaphank, NY 11980
        Pro Se Defendant




                                                2
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 3 of 21 PageID #: 358




                              EXHIBIT A
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 4 of 21 PageID #: 359




 ZACHARY W. CARTER                   THE CITY OF NEW YORK                       CHRISTINE M. STECURA
 Corporation Counsel                                                                         Senior Counsel
                                 LAW DEPARTMENT                                     phone: (212) 356-3199
                                                                                        fax: (212) 356-1148
                                        100 CHURCH STREET                            cstecura@law.nyc.gov
                                        NEW YORK, N.Y. 10007
  
                                                               April 17, 2019
 VIA EMAIL AND FIRST CLASS MAIL
 Karamvir Dahiya , Esq.
 Dahiya Law Offices, LLC
 75 Maiden Lane, Suite 506
 New York, NY 10038


                Re:    Bhutta et. al. v. Grossman et. al.
                       No. 18-4877 (JBW) (PK)

 Mr. Dahiya:

        I write with respect to the New York City School Construction Authority’s (“SCA”) First
 Request for Production of Documents and Interrogatories, as well as the requests for documents
 made during the deposition of Mohammed B. Bhutta conducted on April 9, 2019. The
 following were some of the requests made to Plaintiffs during the deposition:

     1. Mr. Bhutta’s notebook used by him during his April 9, 2019 deposition.

     2. Copies of all complaints, legal pleadings, law suits, examinations under oath, judgments
        commenced or entered against Mr. Bhutta, including without limitation, the lawsuits
        entitled United States v. Bhutta, Case No. 1:05-cr-00125 (the “Criminal Case”) and
        Popular Construction Inc. v. Mohammed Bashir Bhutta, Ind. No. 0016280/1991.

     3. All financial statements, disclosures and accountings provided by Mr. Bhutta to the
        United States of America in the Criminal Case.

     4. All Federal and State income tax returns filed by Plaintiffs Mohammed Bhutta and
        Shazaad Bhutta from 2009 to the present.

     5. All Federal and State income tax returns filed by Popular Contracting from 2009 to the
        present.

     6. All bank statements for Mohammed Bhutta and Shazaad Bhutta from 2009 to the present.
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 5 of 21 PageID #: 360
  




 ZACHARY W. CARTER                    THE CITY OF NEW YORK                     CHRISTINE M. STECURA
 Corporation Counsel                                                                        Senior Counsel
                                  LAW DEPARTMENT                                   phone: (212) 356-3199
                                                                                       fax: (212) 356-1148
                                        100 CHURCH STREET                           cstecura@law.nyc.gov
                                        NEW YORK, N.Y. 10007
  
     7. All financial and bank statements for Popular Construction Inc., Popular General
        Construction Inc. and Popular Contracting, Inc. from 2009 to the present.

     8. All communications, documents, emails, writings, and recordings between Shazaad
        Bhutta and Mohammed Bhutta related to Popular Contracting, Inc., Popular Construction
        Inc., and Popular General Construction Inc.

     9. All communications, documents, emails, writings, and recordings concerning the
        purported assignment of claims in this action by Shazaad Bhutta to Mohammed Bhutta.

     10. Copies of Mohammed Bhutta and Shazaad Bhutta’s passports.

     11. Copies of Mohammed Bhutta’s medical appointment and visitation records, including
         without limitation, any records, diagnostic tests, and visits from 2010 to the present.

                To the extent that Plaintiffs object to the production of the documents requested
 above, please provide the basis for such objection. If any of the above documents do not exist,
 please confirm so in writing.

                In addition, please provide the Defendants with the following information:

     a) Full name, address and contact information of Azam Bhutta.

     b) Full name, address and contact information of Afzal Bhutta.

     c) Domain name and/or website for Popular Contracting, Inc. and Popular Construction Inc.

        As you know, the parties agreed to adjourn the continuation of Mr. M. Bhutta’s
 deposition, previously scheduled for April 23, 2019, pending the production of the requested
 documents. In addition, on April 9, 2019, Defendants requested a date on which they can
 depose Plaintiff Shazaad Bhutta. To date, you have not made Mr. S. Bhutta available for
 testimony.




                                                  2
  
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 6 of 21 PageID #: 361
  




 ZACHARY W. CARTER                 THE CITY OF NEW YORK                      CHRISTINE M. STECURA
 Corporation Counsel                                                                      Senior Counsel
                                LAW DEPARTMENT                                   phone: (212) 356-3199
                                                                                     fax: (212) 356-1148
                                        100 CHURCH STREET                         cstecura@law.nyc.gov
                                        NEW YORK, N.Y. 10007
  
                The Court-ordered discovery deadline of April 30, 2019 is less than two weeks
 away. Please let the Defendants know as soon as possible when the requested documents will be
 produced, when the Defendants can continue Mr. M. Bhutta’s deposition, and when Mr. S.
 Bhutta is available for testimony.




                                                     Best regards,


                                                       /s/ Christine M. Stecura
                                                     Christine M. Stecura
                                                     Senior Counsel



 cc.    Stephen Justin Ginsberg, Esq.
        Moritt, Hock & Hamroff, LLP
        400 Garden City Plaza
        Garden City, NY 11530

        Alan Grossman
        5 Chase Commons
        Yaphank, NY 11980




                                                 3
  
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 7 of 21 PageID #: 362




                              EXHIBIT B
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 8 of 21 PageID #: 363



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------x

 MOHAMMED B. BHUTTA, SHAZAAD B. BHUTTA,
 POPULAR CONTRACTING INC.,
                             Plaintiff,                                      DEFENDANT SCA’S
                                                                             FIRST SET OF
                               -against-                                     INTERROGATORIES
                                                                             AND DOCUMENT
 ALAN GROSSMAN, aka ABRAHAM GROSSMAN, aka                                    REQUESTS TO
 ABRAHAN GROSSMAN, NEW YORK CITY SCHOOL                                      PLAINTIFFS
 CONSTRUCTION AUTHORITY, METROPOLITAN
 COMMERCIAL BANK,                                                            18-CV-4877 (JBW)(PK)


                                                     Defendants.

 ------------------------------------------------------------------------x

                  Pursuant to Rules 26, 33 and 34 of the Federal Rules of Civil Procedure and Local

 Rule 26.3 of this Court, Defendant New York City School Construction Authority (“SCA”)

 hereby requests that Plaintiffs Mohammed B. Bhutta, Shazaad B. Bhutta, and Popular

 Contracting Inc. (collectively, the “Plaintiffs”) serve upon the undersigned sworn written

 answers to each of the interrogatories set forth below and produce for inspection and copying the

 documents requested below at the offices of Zachary W. Carter, Corporation Counsel of the City

 of New York at 100 Church Street, New York, New York 10007, by March 22, 2019 per the

 Court’s February 13, 2019 Order.

                  These interrogatories and document requests are continuing. If at any time after

 service of answers hereto, and prior to the trial of this action, Plaintiffs obtain or becomes aware

 of additional information pertaining to any of these interrogatories or document requests, the

 disclosure of which may be required pursuant to Rule 26(e) of the Federal Rules, Plaintiffs shall,

 within seven days, and in no event later than seven days before trial, serve upon the undersigned

 supplemental sworn written answers setting forth such additional information and documents.

                                                          1
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 9 of 21 PageID #: 364




                                         INSTRUCTIONS

                  1.    If the answer to all or any part of an interrogatory is not presently known

 or available, include a statement to that effect and furnish any information currently known or

 available and a description of the source of information that was once known or available that

 could have been used to respond to the interrogatory.

                  2.    If any information or document called for by an interrogatory or document

 request is withheld by reason of a claim of privilege, state with specificity the information

 required by Local Rule 26.2, a copy of which is attached hereto as Appendix A.

                  3.    If any document which is responsive to an interrogatory or document

 request is produced in redacted form, those portions of the document that are redacted should be

 identified and Plaintiffs’ response should, with respect to each such redaction, identify the basis

 for each redaction.

                  4.    Defendant SCA reserves its right to supplement and amend the foregoing.

                                          DEFINITIONS

                  1.   These definitions incorporate by reference the Uniform Definitions in

 Discovery Requests set forth in Federal Rule 34(a) and Local Rule 26.3, copies of which are

 attached hereto as Appendices B and C respectively.

                  2.   Complaint refers to Plaintiffs’ Complaint filed on August 28, 2018 [ECF

 Docket No. 1].

                  3.   “You” or “Your” refers to the Plaintiffs.




                                                  2
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 10 of 21 PageID #: 365



                                       INTERROGATORIES

                1.      Identify all persons known to Plaintiffs to be witnesses concerning the

 facts of the case, including a summary of the important facts known to or observed by such

 witness, the witness’s relationship to the Plaintiffs, and the witness’s current contact information.

                2.      Identify all individuals with an ownership interest in Popular Contracting

 Inc., Popular General Construction Inc., and Popular Construction Inc. and describe the

 relationship between each of the entities.

                3.      With respect to the allegations in paragraph 14 of the Complaint that the

 “SCA issued a New Check for the same amount, payable to Popular Contracting Inc. to

 Grossman, despite stringent requirement that the SCA shall not even deliver [sic] check to a third

 party, but only to the intended beneficiary of the Check by mailing it. Thus, such an issuance of

 a New Check was in violation [sic] internal policies and procedures of SCA,” state the factual

 basis of Your allegations and identify all persons with knowledge concerning the facts

 concerning Your allegations.

                4.      With respect to the allegations in paragraph 19 of the Complaint that

 “[Plaintiff] Bhutta spoke to an [SCA] attorney, about the check. He said that he would mail

 Bhutta the replacement check, as it was their policy not to give it personally, but rather to mail it

 to the intended beneficiary”:

                            a. State the factual basis of Your allegations.

                            b. State the date of occurrence.

                            c. Identify all persons with knowledge of the facts concerning Your

                                 allegations, including the attorney referenced therein.




                                                   3
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 11 of 21 PageID #: 366



                5.     With respect to the allegations in paragraph 19 of the Complaint that

 “[Plaintiff] Bhutta spoke to [sic] Inspector General Office. They told him that they will call the

 SCA office and that he must get in touch with them”:

                           a. State the date[s] of occurrence.

                           b. Identify all persons with knowledge of the facts concerning Your

                               allegations, including the individual with whom You spoke to at

                               the Inspector General’s Office.

                6.     With respect to the allegations in paragraph 19 of the Complaint that “[the

 Inspector General’s Office] told [Plaintiff Mohammad B. Bhutta] that [Defendant] Grossman had

 cashed the check improperly and that he was being indicted for other crimes”:

                           a. State the date[s] of occurrence.

                           b. Identify all persons with knowledge of the facts concerning your

                               allegations, including the individual with whom You spoke with at

                               the Inspector General’s Office.

                7.    With respect to the damages sought in paragraphs 33 and 39 of the

 Complaint, state with specificity how such amount was computed and provide an itemized

 breakdown and substantiation of such computation.

                8.    Identify all individuals who were authorized to provide Defendant

 Grossman with power of attorney during the time period of 2010 to the Present.

                9.    With respect to the allegations in paragraph 9 of the Complaint that

 “Around September 2010, SCA gave a check of $440,600 (the “Old Check”) payable to Popular

 Contracting Inc. This check was good for 90 days. However same was not cashed within the




                                                 4
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 12 of 21 PageID #: 367



 time period,” identify the reasons why the “Old Check” was not cashed within the 90-day time

 period.

                10.    Identify any period of time you have spent incarcerated or in government

 custody, the relevant facts connected to the incarceration or government custody, the date(s) of

 indictment, and all judgments against you from 2010 to the Present.

                                     DOCUMENT REQUESTS

                1.      With respect to paragraph 14 of the Complaint, produce all Documents

 and Communications upon which you base your allegations that the “SCA issued a New Check

 for the same amount, payable to Popular Contracting Inc. to Grossman, despite stringent

 requirement that the SCA shall not even deliver [sic] check to a third party, but only to the

 intended beneficiary of the Check by mailing it. Thus, such an issuance of a New Check was in

 violation [sic] internal policies and procedures of SCA.”

                2.      With respect to paragraph 19 of the Complaint, produce all Documents

 and Communications that support Your allegations that “[Plaintiff] Bhutta spoke to an [SCA]

 attorney, about the check. He said that he would mail Bhutta the replacement check, as it was

 their policy not to give it personally, but rather to mail it to the intended beneficiary.”

                3.      With respect to paragraphs 31 to 33 of the Complaint, produce all

 Documents and Communications that support Your allegations that “[t]he defendant SCA has yet

 to pay for the construction work undertaken by the Plaintiffs. The Plaintiff has demanded the

 payments, but SCA has not honored the same. The Plaintiffs have suffered damages as a direct

 and proximate result of SCA’s breach of contract, in amount of at least $440,660.”

                4.      With respect to paragraph 35 of the Complaint, produce all Documents

 and Communications that support Your allegations that the “SCA had a duty of care,



                                                    5
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 13 of 21 PageID #: 368



 contractually imposed regarding payment to the plaintiffs that only the proper beneficiary be

 given the bank check and not a third party.”

                  5.    With respect to paragraph 36 of the Complaint, produce all Documents

 and Communications that support Your allegations that the “SCA negligently gave the bank

 check meant for the plaintiffs to [Defendant] Grossman, causing foreseeable harm, which would

 not have occurred had SCA taken reasonable care before physically handing the check to

 [Defendant Grossman]. SCA just handed over the check without first ensuring if he had the

 authority or consent of the Plaintiffs to receive such a check.”

                  6.    With respect to paragraph 37 of the Complaint, produce all Documents

 and Communications that support Your allegations that the “SCA negligently handed over the

 bank check meant for the plaintiffs to [Defendant] Grossman in violation of its own guidelines

 and policies.”

                  7.    With respect to paragraph 38 of the Complaint, produce all Documents

 and Communications that support Your allegations that “plaintiffs were injured solely and

 wholly as a result of the negligence, carelessness and recklessness of the defendant SCA, without

 any negligence on the part of the plaintiffs contributing thereto.”

                  8.    Produce all Documents and Communications which evidence the business

 relationship between Plaintiffs and Defendant Grossman.

                  9.    Produce all Communications concerning payments made to Popular

 Contracting Inc. during any period Mohammed Bhutta was outside of the United States from

 2010 to Present.




                                                   6
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 14 of 21 PageID #: 369



                 10.    Produce all Documents and Communications concerning any authority

 given to Defendant Grossman on behalf of Plaintiffs, individually or collectively, including, but

 limited to, any power of attorney given to Defendant Grossman.

                 11.    Produce all Communications with Defendant Grossman regarding any acts

 alleged in the Complaint.

                 12.    For any witness identified in Interrogatory 1, produce any written

 statement made related to the facts in the case.

                 13.    How do you contend that the SCA had “reasonable cause” to have rejected

 or challenged the validity of the Power of Attorney?




 Dated:          New York, New York
                 March 8, 2019
                                                        ZACHARY CARTER
                                                        Corporation Counsel of the City of New
                                                        York
                                                        Attorney for Defendant SCA
                                                        100 Church Street
                                                        New York, New York 10007
                                                        (212) 356-3199


                                               By:      /s/ Christine M. Stecura
                                                        Christine M. Stecura
                                                        Senior Counsel

 To:      Via Email and First Class Mail
          Dahiya Law Offices, LLC
          Karamvir Dahiya
          75 Maiden Lane, Suite 506
          New York, NY 10038
          karam@legalpundit.com
          Counsel for Plaintiffs




                                                    7
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 15 of 21 PageID #: 370



       Via Email and First Class Mail
       Robert S. Cohen
       Stephen Justin Ginsberg
       Moritt, Hock & Hamroff, LLP
       400 Garden City Plaza
       Garden City, NY 11530
       sginsberg@moritthock.com
       Counsel for Defendant Metropolitan Commercial Bank

       By Email and First Class Mail
       Alan Grossman
       5 Chase Commons
       Yaphank, NY 11980
       algcpapc@aol.com
       Pro Se Defendant




                                           8
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 16 of 21 PageID #: 371



                                     CERTIFICATE OF SERVICE

                This is to certify that the foregoing DEFENDANT SCA’S FIRST SET OF

 INTERROGATORIES AND DOCUMENT REQUESTS TO PLAINTIFFS were served by First

 Class Mail to the following attorney(s) of record:


                Dahiya Law Offices, LLC
                Karamvir Dahiya
                75 Maiden Lane, Suite 506
                New York, NY 10038

                Robert S. Cohen
                Stephen Justin Ginsberg
                Moritt, Hock & Hamroff, LLP
                400 Garden City Plaza
                Garden City, NY 11530

                Alan Grossman
                5 Chase Commons
                Yaphank, NY 11980

        This 8th day of March, 2019.



                                                      /s/ Christine M. Stecura
                                                      Christine M. Stecura




                                                 9
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 17 of 21 PageID #: 372




                               EXHIBIT C
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 18 of 21 PageID #: 373
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 19 of 21 PageID #: 374
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 20 of 21 PageID #: 375
Case 1:18-cv-04877-JBW-PK Document 47 Filed 04/18/19 Page 21 of 21 PageID #: 376
